                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

_________________________________________
R. ALEXANDER ACOSTA,                      )
SECRETARY OF LABOR,                       )
UNITED STATES DEPARTMENT OF LABOR, )
                                          )
Plaintiff,                                )
                                          )
v.                                        ) Civil Action No. 2:19-cv-00507
                                          )
APEX PIPELINE SERVICES, INC.              )
a corporation,                            )
                                          )
Defendant.                                )
                                          )

              MOTION TO APPROVE AND ENTER CONSENT JUDGMENT

       Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor,

hereby moves this Court to approve and enter the Consent Judgment of Apex Pipeline Services,

Inc., as agreed to by the parties. In support thereof, the Secretary represents that the parties have

reached an agreement for the purpose of settling the above-referenced matter. The terms of this

agreement are set forth in the Consent Judgment attached hereto as Exhibit A.
       WHEREFORE, for the reasons set forth above, the Secretary respectfully requests that

the Court enter the Consent Judgment attached hereto.

                                                  Respectfully submitted,

                                                   Kate S. O’Scannlain
                                                   Solicitor of Labor

                                                   Oscar L. Hampton III
                                                   Regional Solicitor

                                                   Samantha N. Thomas
                                                   Associate Regional Solicitor

                                                   /s/ Leah Williams
                                                   Leah Williams
                                                   Regional Wage and Hour Counsel
                                                   Office of the Regional Solicitor
                                                   201 12th Street South
                                                   Suite 401
                                                   Telephone No. (202) 693-9359
                                                   Facsimile No. (202) 693-9392
                                                   williams.leah.a@dol.gov

                                                   U.S. DEPARTMENT OF LABOR
                                                   Attorneys for Plaintiff


        Date: July 12, 2019




                                              2
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, the foregoing Motion to Approve and Enter

Consent Judgment was electronically filed with the Clerk of Court using the CM/ECF system,

       Nathan Oleson
       Akin Gump Strauss Hauer & Feld LLP
       Robert S. Strauss Tower
       2001 K Street, N.W.
       Washington, DC 20006-1037
       Phone: (202) 887-4425
       NOleson@akingump.com


                                                   /s/ Leah Williams
                                                   Leah Williams
                                                   Regional Wage and Hour Counsel




                                               3
2:19-cv-00507




                Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
